Citation Nr: 1501533	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-14 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and ex-spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.  In November 2014, the Veteran testified at a hearing before the Board.

The Board has phrased the first issue on appeal as one for service connection for an acquired psychiatric disorder as such title includes all diagnosed psychiatric conditions during the appeal period.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The probative clinical evidence of record is against a finding that the Veteran has a right ankle disability that was caused or aggravated by service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1111, 1110, 1153, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in September 2009. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records, VA and private medical records, and Social Security Administration records, and the statements of the Veteran and others in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. While the Board is remanding the claim for service connection for an acquired psychiatric disorder in part to obtain any available VA treatment records dated in 1976, the Veteran has specifically stated that he received treatment at that time for a psychiatric disorder and has not identified any such records related to his right ankle disability.  To that same extent, the Veteran has not stated at any time that he injured his right ankle in a motor vehicle accident that occurred prior to service.

An examination was obtained in June 2010 and April 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  The Board finds that the VA examinations/opinions obtained in this case are adequate, as the opinions are predicated on an examination of the Veteran and a review of his claims file.  The opinions consider the pertinent evidence of record, to include statements of the Veteran regarding his symptoms.  Rationale was provided for the opinions proffered.  

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Analysis

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  Arthritis is included in 38 C.F.R. § 3.309(a). 

Under C.F.R. § 3.304 (b) the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 

The essential element of entitlement to service connection is a current disability.  The clinical evidence of record reflects that the Veteran had been diagnosed with right ankle severe degeneration, status post arthrodesis.  Thus, the Board finds that the Veteran had a current right ankle disability; however, for the reasons below, the Board finds that service connection is not warranted.

At the outset, the Board finds that the Veteran was in sound condition upon entry into service.  In that regard, the Veteran's January 1973 entrance examination noted that the Veteran had a right ankle sprain.  He was observed to have moderate swelling of the right ankle and exquisite tenderness.  He was at first referred to his private physician for further treatment, and was found not qualified for induction.  However, later that month he was found acceptable for service and that diagnosis of right ankle sprain was crossed out.  No other ankle diagnosis was made.  Thus, because the diagnosis of right ankle sprain was crossed out upon entry into service, the Board finds that such condition was not in fact noted on entry, and the Veteran is therefore presumed to be of sound condition on entry into service.  The evidence does not otherwise demonstrate the Veteran had a right ankle disability that clearly and unmistakably pre-existed his service.

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current right ankle disability was caused or aggravated by his service.  

In June 2010, a VA examiner physically examined the Veteran and reviewed the claims file.  The Veteran reported that in 1974, he injured his right ankle when he fell from a telephone pole while working as a lineman.  His ankle was placed in a cast for one to two months.  He reported that on discharge from service, he was told that he had a hairline fracture.  The examiner concluded that the Veteran's current right ankle severe degeneration was less likely than not associated with his military service.  The examiner noted that the Veteran had been involved in numerous motor vehicle accidents which could have predisposed him to a right ankle injury, and he had diabetes which predisposed him to neuropathy and associated Charcot joint requiring an arthrodesis.  The ankle injuries that had occurred in the military, in February 1973 and several times thereafter, were diagnosed only as sprains.  There was no indication of fractures while in service that would have caused or otherwise be related to his current Charcot joint.

In April 2012, a VA examiner physically examined the Veteran and reviewed the claims file.  The Veteran reported that he had sprained his ankle twice in service.  He stated that in 1973 he fell and sprained his ankle, was treated with a cast, and was placed on profile for about three months, and in 1974 he sprained his ankle  while playing combat football and was placed on profile for 30 days.  The examiner reviewed these incidents in the service treatment records, and noted that on service separation, there was no documentation of any chronic ankle problems.  The examiner noted that the post-service records were negative for reports of recurrent sprains or ankle instability.  The Veteran did not seek any care for his ankles over the next 20-30 years.  A 1999 VA podiatry record showed care for foot problems, but no chronic ankle problem was reported or identified.  The Veteran's current ankle problems began in around 2003 and he was eventually diagnosed with Charcot joint.  Based upon a review of the service treatment records, the examiner concluded that it was likely that the in-service ankle sprains documented in the service records resolved without any chronic problems.  The examiner noted that ankle sprains did not generally cause Charcot joints.  There was no indication of any severe ankle fracture, or any indication of ankle problems for more than 20 years following service separation.  The medical literature indicated that diabetes, which the Veteran developed prior to being diagnosed with Charcot joint, was the most common cause of Charcot arthopathy.  Therefore, it was less likely than not that the Veteran's current right ankle disability was directly caused by or aggravated by the ankle sprains in service.

The Board finds that the VA medical opinions obtained to be competent, probative, and persuasive evidence against the Veteran's claim.  The opinions took into consideration the multiple ankle sprains documented while in service, as well as the post-service evidence demonstrating no complaints or treatment of any right ankle symptoms for many years following service, as well as the current right ankle disability and related pathology, when determining that the in-service ankle sprains were less likely than not related to his current right ankle disability.  The 2012 VA examiner explained that the Veteran's in-service ankle sprains were unlikely to be related to his current right ankle disability, as the medical literature did not support a relationship between remote ankle sprain and the development of Charcot joint.  It was most likely that his current right ankle disability was due to his diabetes.

The VA opinions are consistent with and comport with the record.  While the service treatment records document sprains of the right ankle, including in February 1973 when he was playing basketball,  in August 1973 when he jumped eight feet out of a tree, and ankle pain in August 1974, all three incidents of treatment resulted in a diagnosis of ankle sprain.  Each time, x-ray showed no fracture of the right ankle.  On separation examination, no symptoms of right ankle pain or any right ankle diagnosis was noted.  Thus, as each isolated ankle sprain appeared to resolve, as was found by the 2012 VA examiner's review of the records, and no such symptoms were noted on separation, a chronic right ankle disability in service has not been shown.

Moreover, there is no indication of a diagnosis of right ankle arthritis within one year following service separation, thus the presumption found under 38 C.F.R. § 3.307, 3.309 cannot be applied in this case.

The VA examiners also noted that the post-service treatment records for over 20 years following service were negative for any right ankle symptoms or problems.  The VA records confirm such, as an October 1988 VA record shows that the Veteran reported foot pain related to skin peeling on the foot and a cracked heel.  No other foot or ankle symptom was reported.  The VA records demonstrate treatment for a right ankle disability in 2008, when the Veteran underwent right ankle fusion for a Charcot joint.  Thus, despite multiple ankle sprains in service, continuity of symptoms has not been shown in this case, which is a factor that weighs against the claim.

Finally, the VA examiners provided well-explained rationale for the opinions reached.  The VA opinions were in agreement that the Veteran's Charcot joint of the right ankle would have no relationship with the sprains in service.  In so finding, the examiners took into account the type of injury in service, the lack of symptoms or treatment for such injury for many years following service separation, and the current pathology of his right ankle disability.  Accordingly, the competent medical evidence weighs heavily against the claim.  Thus, because the factors of service connection have not been met, the claim must be denied. 

The Board has considered the lay statements of record, but finds that the VA opinions outweigh those statements.  The only evidence in support of his claim is the Veteran's own lay statements that his right ankle disability was caused or aggravated by his service.  But as a layperson, without any medical training or expertise, the Veteran is not qualified to render this kind of medical opinion.  The disability at issue in this case could have multiple possible causes, and thus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, he is only competent to comment on symptoms (e.g., right ankle pain and swelling) he may have experienced during and since service, but not the etiology of his symptoms in terms of whether his current right ankle disability is related to his service.  In that regard, the Veteran has only made conclusory statements in support of his claim.  While he has reported a variety of right ankle injuries that he sustained in service, he has not provided the Board with any statements or medical evidence to support his contention that such injuries caused or aggravated his current right ankle disability, and the competent medical evidence weighs against such a finding. 

In sum, the evidence of record does not support a finding that the Veteran's current right ankle disability was caused or aggravated by his service.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right ankle disability is denied.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for an acquired psychiatric disorder.

First, the Veteran stated at his hearing before the Board and in documents of record that he first received treatment for mental health problems at the Chicago VA Medical Center in 1976, within one year following service separation.  A request for those records has not yet been made.  As those records are pertinent to the Veteran's claim, they should be requested on remand.

Next, private treatment records remain outstanding.  The record includes various contentions as to whether the Veteran first suffered from a psychiatric disorder or symptoms thereof prior to service or during service.  In documents of record, the Veteran reported that he was involved in an automobile accident prior to service when he tried to stop the voices in his head by slamming a car into a wall.  In July 2012, the Veteran stated that he received treatment for injuries related to the accident from June 1971 to February 1972 at Stroger Hospital.  However, Stroger Hospital responded that the reported dates of treatment for the Veteran, from 1970-1972, did not match their record of dates of treatment.  Because any records held by Stroger would be highly pertinent to the Veteran's claim, on remand it should be requested that the Veteran provide a more expansive date range in order to obtain any outstanding records from that facility.

The Board finds that another VA examination and opinion is necessary in this instance.  The Veteran contends that his current psychiatric disorder began in service, to include when he was hit in the head with a sledgehammer in service.  Of record are multiple statements from the Veteran to the VA that his psychiatric symptoms, to include hearing voices in his head, began prior to entry into service.  Specifically, on July 2010 VA examination, the Veteran reported that he began to have psychotic symptoms as a child, beginning at the age of 9, and was confused and frightened by them.  A February 2010 letter from the Veteran's mother relates that the Veteran began to hear voices in his head around the age of 19.  Based upon such evidence, the July 2010 VA examiner opined that it was more likely than not that the Veteran experienced significant psychotic symptoms prior to entering military service.    Later, however, at his hearing, the Veteran strongly denied having experienced any psychiatric symptoms prior to entering service.  He submitted supporting statements of such contentions in November 2014 from many friends and family members, and stated that his mother's letter was not credible, as she was very old and forgetful of time and events.

Further in support of his claim, the Veteran submitted a letter from his treating psychiatrist in January 2011, at which time the psychiatrist stated that the Veteran's military service caused his current psychiatric condition.  VA treatment records document that in January 2011, the same psychiatrist stated that the Veteran clearly described the onset of voices and mood problems in service.  However, the record further reflects that in June 2004, the Veteran reported to the same psychiatrist that he had first seen a psychiatrist at the age of 21 when he drove a car into a wall in response to auditory hallucinations.

In April 2012, a VA examiner opined that based upon previous exams, available medical records, and the letter from his mother, it was the examiner's opinion that the Veteran had burgeoning schizophrenia prior to entry into service.  Thus, it was less likely than not that his schizophrenia was caused by or the result of his military service.  The examiner also determined that it was less likely than not that the Veteran's psychosis was permanently aggravated by his service, in that the incident in which he was hit with a sledgehammer would not have worsened his schizophrenia.

At his hearing, the Veteran stated that he began hearing voices following the end of basic training.  The Board notes that such would predate the sledgehammer injury that occurred in January 1976.  However, the Board finds that the issue as to whether the Veteran's psychiatric disorder is related to the sledgehammer injury, or whether a pre-existing psychiatric disorder is related to that injury, has been adequately addressed.  Therefore, the Board, on remand, requests a VA examiner to instead focus on the question as to whether it is clear and unmistakable that the Veteran suffered from an acquired psychiatric disorder prior to service, taking into account the conflicting evidence recited above, as well as the issue of aggravation during service, outside of the sledgehammer incident.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records from the VA Medical Centers located in Chicago, Illinois, for 1976.  If any records are unavailable, inform the Veteran and provide him with the chance to submit additional records.


2.  Request that the Veteran submit a release of authorization to obtain records from Stroger Hospital dated from January 1968 to January 1973.  If any records are unavailable, inform the Veteran and provide him with the chance to submit additional records.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder.  The examiner should review the claims file.  The examiner should provide a rationale for all opinions reached.  The examiner should provide an opinion on the following:

 a) Was a current psychiatric disorder present during service?  If so, is there clear and unmistakable (obvious and manifest) evidence that the Veteran had an acquired psychiatric disorder prior to his active service?  The examiner should take into consideration the conflicting accounts in the record, to include the Veteran's statements on VA examination that he began hearing voices at the age of 9, his mother's statement that he began to hear voices at age 19, the Veteran's testimony that his mother was not credible to state such due to her age and mental state, the records surrounding the pre-service automobile accident, and the Veteran's and his VA psychiatrist's contentions that his psychiatric disorder first began in service.

 b) If there clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder prior to his active service, is there clear and unmistakable (obvious and manifest) evidence that the Veteran's pre-existing acquired psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder?
c)  If a psychiatric disorder did not pre-exist service, is it at least as likely as not that the Veteran's current acquired psychiatric disorder was caused by, or had its onset in, active service (to include as being due to the head injury noted in service)?

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


